DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,6,7,15,17,19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weinzierl (2012/0318478) in view of Kim et al. (2015/0184266). Weinzierl discloses a quenching system comprising a plurality of top nozzles (2; Fig. 1) and a plurality of bottom nozzles (2; Fig. 1). Weinzierl discloses that the quenching system is constructed and arranged to distribute cooling agent [0041] onto a top (O) and bottom (U) of a sheet substrate (B) to obtain upper and lower strip temperatures (To,Tu; [0053]) by selective, differential cooling ([0061], lines 6-10) including uneven cooling [0062].  The sheet substrate is reduced from an initial temperature ([0046], lines 4 and 5]) sensed by temperature measurement devices (4,5) to a lower, cooling limit temperature at an end state (300-420°C; [0026], lines 1 and 2).  The end state is a target desired temperature [0015] of about 350° which is sensed by temperature sensor (6) after cooling. A coolant control (10) is configured to control and regulate the cooling [0049] and includes a flatness measurement device (3) actively connected to the control [0048]. The coolant nozzles are individually switchable and valve controlled for the top and bottom ([0013],[0014]).  The quenching system checks if a sheet temperature is less than the lower cooling limit and if not then cooling proceeds [0059] wherein .
Kim teaches a piece of processing equipment (210) comprising a roll stand and upper and lower cooling nozzles (230,240) for cooling a sheet (S) to a first intermediate transformation temperature ([0063],[0067],[0068]; Ac3 or less) and upper cooling nozzles (250) are used to cool the sheet [0074] to a second target transformation temperature ([0070],[0074]; 160-450°C) for coiling [0080]. It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to cool the sheet of Weinzierl following a roll stand on both sides to a first intermediate temperature as taught by Kim and then selectively cool a single side of the sheet in order to establish a temperature which is ideal for coiling between temperatures of 160-450°C.  Weinzierl apparatus is capable of individually controlling the upper and lower cooling nozzles, .
Claims 3,4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weinzierl in view of Kim and further in view of Irwin (4,899,547). Weinzierl discloses uneven cooling of an upper sheet and lower sheet face ([0061] but does not disclose uneven cooling along a sheet width. Irwin teaches temperature sensor (34) sending signals to a computer (col. 3, lines 28-35) to individually control upper and lower nozzles (36,38) to distribute coolant across a width of a metal strip (32) and teaches that selective cooling is activated to cool the metal strip in some locations more than others (col. 3, lines 65-68). It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to cool the metal strip of Weinzierl more in some locations than others across a strip width as taught by Irwin in order to achieve a flat temperature profile.
Claims 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weinzierl in view of Kim and further in view of Lee (6,776,857). Weinzierl does not disclose cooling to about 60-120°C. Lee teaches a quenching system (2) for cooling a metal strip (S) with upper (21) and lower (22) cooling nozzles (col. 10, lines 42-51) to cool the strip to a temperature of 600-100°C (col. 10, lines 59-61). It would have been obvious to the skilled artisan to cool the sheet of Weinzierl to a temperature of about .
Claims 8,9,13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weinzierl (2012/0318478) in view of Kim et al. (2015/0184266) and further in view of Yamashita (4,768,363).  Weinzierl discloses a quenching method for cooling a sheet substrate with a plurality of top nozzles (2; Fig. 1) and a plurality of bottom nozzles (2; Fig. 1).  Weinzierl discloses a quenching system to distribute cooling agent [0041] onto a top (O) and bottom (U) of a sheet substrate (B) to obtain upper and lower strip temperatures (To,Tu; [0053]) by selective, differential cooling ([0061], lines 6-10) including uneven cooling [0062].  The sheet substrate is reduced from an initial temperature ([0046], lines 4 and 5]) sensed by temperature measurement devices (4,5) to a lower, cooling limit temperature at an end state (300-420°C; [0026], lines 1 and 2).  The end state is a target desired temperature [0015] of about 350° which is sensed by temperature sensor (6) after cooling. A coolant control (10) is configured to control and regulate the cooling [0049] and includes a flatness measurement device (3) actively connected to the control [0048]. The coolant nozzles are individually switchable and valve controlled for the top and bottom ([0013],[0014]).  The quenching control checks if a sheet temperature is less than the lower cooling limit and if not then cooling proceeds [0059] wherein selective cooling is applied to the top and bottom of the sheet (B) ([0061],[0062) and wherein a state of zero coolant provided is a sensed condition [0065].  Weinzierl discloses a control and regulation device (10,12) connected to a flatness measurement device (3) for controlling an operation of a cooling section (1) which is capable of distributing coolant from individually controllable nozzles (2) .
Kim teaches a piece of processing equipment (210) comprising a roll stand and upper and lower cooling nozzles (230,240) for cooling a sheet (S) to a first intermediate transformation temperature ([0063],[0067],[0068]; Ac3 or less) and upper cooling nozzles (250) are used to cool the sheet [0074] to a second target transformation temperature ([0070],[0074]; 160-450°C) for coiling [0080]. It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to cool the sheet of Weinzierl following a roll stand on both sides to a first intermediate temperature as taught by Kim and then selectively cool a single side of the sheet in order to establish a temperature which is ideal for coiling between temperatures of 160-450°C.
Weinzierl in view of Kim does not disclose stopping cooling of the top sheet side and continuing cooling of only the bottom sheet side.  
Yamashita teaches (col. 10, lines 37-54) when applying greater cooling effect to an upper side of a sheet that only upper side cooling is used and that lower side coolers are not used (col. 10, line 49) and that when applying greater cooling effect to a lower side of a sheet that only lower side cooling is used and that upper side coolers are not used (col. 10, line 53). . It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to turn off a set of nozzles that is operating on a top side of a sheet in the quenching method of Weinzierl in view of Kim .
Claim 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weinzierl in view of Kim and Yamashita and further in view of Irwin (4,899,547). Weinzierl discloses uneven cooling of an upper sheet and lower sheet face ([0061] but does not disclose uneven cooling along a sheet width. Irwin teaches temperature sensor (34) sending signals to a computer (col. 3, lines 28-35) to individually control upper and lower nozzles (36,38) to distribute coolant across a width of a metal strip (32) and teaches that selective cooling is activated to cool the metal strip in some locations more than others (col. 3, lines 65-68). It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to cool the metal strip of Weinzierl more in some locations than others across a strip width as taught by Irwin in order to achieve a flat temperature profile.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weinzierl in view of Kim and Yamashita and further in view of Lee (6,776,857). Weinzierl in view of Kim and Yamashita does not disclose cooling the sheet to about 60-120°C. Lee teaches a quenching system (2) for cooling a metal strip (S) with upper (21) and lower (22) cooling nozzles (col. 10, lines 42-51) to cool the strip to a temperature of 600-100°C (col. 10, lines 59-61). It would have been obvious to the skilled artisan to cool the sheet of Weinzierl to a temperature of about 100-600°C as taught by Lee depending upon a thickness of the sheet as is known in the metal sheet cooling art.



Response to Arguments
Applicant's arguments filed 3-15-2021 have been fully considered.  Kim teaches that it is known to only use cooling on one side of a sheet to bring the temperature of the sheet to a target temperature for cooling after top and bottom cooling of the sheet.  It is obvious to selectively to cool both top and bottom sides of a sheet to an intermediate temperature and then to selectively cool a single side of the sheet to bring it to a target temperature as taught by Kim and Weinzierl is a quenching apparatus capable of selectively supplying coolant to a top and bottom side of a sheet according to a temperature or flatness measuring and having a coolant control (10) which is configured to control valves to selectively supply cooling through top and bottom nozzles (2). Regarding claim 8, Yamashita teaches a method of step of only supplying coolant to a bottom of a sheet.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525.  The examiner can normally be reached on M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/EDWARD T TOLAN/Primary Examiner, Art Unit 3725